      Case 2:17-bk-21275-ER       Doc 150 Filed 01/19/21 Entered 01/19/21 13:40:33           Desc
                                   Main Document     Page 1 of 8


JEREMY W. FAITH (SBN 190647)
Email: Jeremy@MarguliesFaithLaw.com
MEGHANN A. TRIPLETT (SBN 268005)
Email: Meghann@MarguliesFaithLaw.com
MARGULIES FAITH, LLP
16030 Ventura Blvd., Suite 470
Encino, California 91436
Telephone: (818) 705-2777
Facsimile: (818) 705-3777

Attorneys for Peter J. Mastan, Chapter 7 Trustee

                              UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                    LOS ANGELES DIVISION
  In re                                            Case No. 2:17-bk-21275-ER

  TBETTY, INC.,                                    Chapter 7

                                                 NOTICE OF TRUSTEE’S APPLICATION TO
                                         Debtor. EMPLOY REAL ESTATE BROKER AND TO
                                                 ENTER INTO EXCLUSIVE LISTING AGREEMENT

                                                   [11 U.S.C. §§ 327, 328; Fed. R. Bankr. P. 2002,
                                                   2014; L.B.R. 2002-2(a) 2014-1(b); 9013-1(o); 9036-
                                                   1]

                                                   [No Hearing Required]

TO ALL PARTIES IN INTEREST AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that Peter J. Mastan, the chapter 7 trustee (the “Trustee”) for the
above-captioned bankruptcy estate (the “Estate”) of Tbetty, Inc. (the “Debtor”), has filed an application
(the “Application”) with the United States Bankruptcy Court to employ Coldwell Banker Residential
Brokerage as his real estate broker (the “Broker”). The Trustee requires the Broker to list, market, and
sell the real property located at 3512 Buena Vista Ave., Glendale, CA 91208, Assessor’s Parcel
Number 5615-005-013 (the “Property”).

        The Property was recovered by the Trustee for the benefit of the Estate and the related
bankruptcy estate of Keystone Textile, Inc. (Bankruptcy Case No. 2:17-bk-21270-ER) (the “Keystone
Estate”) pursuant to the “Global Settlement Agreement and Mutual General Release” (the “Settlement
Agreement”) and Stipulated Judgment in a related adversary proceeding pending before this Court
entitled Mastan v. Tri. Blossom, LLC, et. al., Adv. No. 2:19-ap-01404-ER. The Settlement Agreement
was approved by the Court pursuant to Fed. R. Bankr. P. 9019 on December 18, 2020, and provides
for the net sales proceeds from the sale of the Property to be split 50/50 between the Tbetty Estate
and the Keystone Estate.

       The Trustee seeks to hire the Broker, through its agents, William Friedman, Jane Schore, and
Steve Flores pursuant to 11 U.S.C. §§ 327(a), and to pay the Broker five percent (5%) of the gross
sales price of the Property as a total commission to be shared with the buyer’s broker. The Trustee
proposes that the Broker be paid its commission upon the close of escrow from the from the proceeds
of the sale pursuant to 11 U.S.C. § 328 without a fee application or further court order. A true and
correct copy of the Listing Agreement between the Trustee and the Broker, setting forth the terms and
conditions of the Brokers’ employment are attached to the Application as Exhibit A.
      Case 2:17-bk-21275-ER       Doc 150 Filed 01/19/21 Entered 01/19/21 13:40:33           Desc
                                   Main Document     Page 2 of 8


       The Trustee is informed and believes that the Broker does not represent any interest adverse
to the Trustee, the Debtor, the creditors herein, or the Estate, and that the Broker is a “disinterested
person” as such term is defined in 11 U.S.C. § 101(14).

        PLEASE TAKE FURTHER NOTICE that any person who wishes to receive a copy of the
Application can do so by contacting Trustee’s counsel, at the email address and telephone number
listed in the upper left corner of the first page of this Notice.
        PLEASE TAKE FURTHER NOTICE that any response and request for hearing must conform
to the requirements of the Local Rules of Bankruptcy Procedure (“L.B.R.”) 9013-1(o), 9013-1(f)(1), and
2014-(b)(2)(E), and must be filed and served on the Trustee, and his proposed counsel Margulies
Faith, LLP, and the United States trustee no later than 14 days from the date of service of this notice,
plus three (3) additional days if you were served by mail or pursuant to Fed. R. Civ. P. 5(b)(2)(D) or
(F). If you timely file and serve a written opposition and request for a hearing, movant will file and
serve a notice of hearing at least 14 days in advance of the hearing. [L.B.R. 9013-1(o)(4)].
      PLEASE TAKE FURTHER NOTICE that pursuant to L.B.R. 9013-1(h), papers not timely filed
and served may be deemed by the Court to be consent to the granting of the Application without further
hearing and notice.


 DATED: January 19, 2021                       MARGULIES FAITH LLP

                                               By: /s/ Meghann A. Triplett
                                                       Jeremy W. Faith
                                                       Meghann A. Triplett
 Mailing date: January 19, 2021                         Attorneys for Peter J. Mastan,
                                                       Chapter 7 Trustee
         Case 2:17-bk-21275-ER                    Doc 150 Filed 01/19/21 Entered 01/19/21 13:40:33                                      Desc
                                                   Main Document     Page 3 of 8

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the foregoing document entitled NOTICE OF TRUSTEE’S APPLICATION TO EMPLOY REAL
ESTATE BROKER AND TO ENTER INTO EXCLUSIVE LISTING AGREEMENT will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
On January 19, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
stated below:



                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On January 19, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

JUDGE: Service on Judge not required per Court Manual, Appendix F
DEBTOR: Tbetty, Inc., 5300 Beach Blvd., Ste. 110-605, Buena Park, CA 90621


                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 19, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA EMAIL:
BROKER: William Irving Friedman, billfried@earthlink.net
BROKER: Jane Schore, jschore@sbcglobal.net
BROKER: Steve Flores, stvfl@hotmail.com

                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  January 19, 2021                            Vicky Castrellon                                    /s/ Vicky Castrellon
  Date                                       Printed Name                                         Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:17-bk-21275-ER                     Doc 150 Filed 01/19/21 Entered 01/19/21 13:40:33                                      Desc
                                                   Main Document     Page 4 of 8

                                    ADDITIONAL SERVICE INFORMATION (if needed):
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

ATTORNEY FOR DEBTOR: Ann Chang achang@dumas-law.com
ATTORNEY FOR TRUSTEE: Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
ATTORNEY FOR DEBOR: Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
FORMER ATTORNEY FOR TRUSTEE: Noreen A Madoyan Noreen@MarguliesFaithLaw.com,
Helen@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
TRUSTEE: Peter J Mastan (TR) pmastan@iq7technology.com;travis.terry@dinsmore.com;
ecf.alert+Mastan@titlexi.com
ATTORNEY FOR INTERESTED PARTY: Andrew Edward Smyth office@smythlo.com
ATTORNEY FOR INTERESTED PARTY: Stephen S Smyth office@smythlo.com;r58723@notify.bestcase.com
ATTORNEY FOR INTERESTED PARTY: Nico N Tabibi nico@tabibilaw.com
ATTORNEY FOR TRUSTEE: Meghann A Triplett Meghann@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
ATTORNEY FOR CREDITOR: Michael H Yi myi@yimadrosenlaw.com, r53621@notify.bestcase.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
               Case 2:17-bk-21275-ER         Doc 150 Filed 01/19/21 Entered 01/19/21 13:40:33            Desc
                                              Main Document     Page 5 of 8
                                     ADDITIONAL SERVICE INFORMATION (if needed):


 2. TO BE SERVED BY UNITED STATES MAIL:

SLBIGGS                                                                          9 TEN INC
10960 Wilshire Blvd 7th Fl                                                       657 E 61ST STREET
Los Angeles, CA 90024-3710                                                       LOS ANGELES CA 90001-1020



A Plus Fabrics Inc                             ABC Button                        Alliance Textile
3040 E 12th St                                 210 E. Olympic Blvd #420A         1420 S Paloma St
Los Angeles, CA 90023-3614                     Los Angeles, CA 90015-1761        Los Angeles, CA 90021-2620



B2Y Inc                                        BELLA BETIY INC                   BELLA BETIY INC
2510 S. Broadway                               3530 WILSHIRE BL #1740            3853 FILION ST
Los Angeles, CA 90007-2728                     LOS ANGELES CA 90010-2318         LOS ANGELES CA 90065-3706



Baltazars Trucking                             Basic Plus Inc                    Basic Textile
1513 W 58th Place                              4121 S Alameda St                 4121 S Alameda St
Los Angeles, CA 90047-1204                     Los Angeles, CA 90058-1624        Los Angeles, CA 90058-1624



Bella Textile Inc                              CHEYRIN PARK                      CINDY PARK
3310 S Grand Ave                               3853 FILION ST                    3853 FILION ST
Los Angeles, CA 90007-4115                     LOS ANGELES CA 90065-3706         LOS ANGELES CA 90065-3706



CITY OF LOS ANGELES, OFFICE OF FINANCE         California Group                  Cindy Apparel
Los Angeles City Attorney’s Office             1407 Paloma St                    2250 E Washington Blvd
200 N Main Street, Ste 920                     Los Angeles, CA 90021-2616        Los Angeles, CA 90021-3213
Los Angeles CA 90012-4128


City Textile                                   DCK AMERICA ENTERPRISE            Dimpex Co Inc
2030 E 15th St #D                              3435 WILSHIRE BL #2240            210 E Olympic Blvd #222
Los Angeles, CA 90021-2823                     LOS ANGELES CA 90010-2008         Los Angeles, CA 90015-1758



Don Textile Inc                                EKB Textiles                      EMPLOYERS
3310 S Grand Ave                               777 E Washington Blvd             7110 N FRESNO ST #250
Los Angeles, CA 90007-4115                     Los Angeles, CA 90021-3043        FRESNO CA 93720-2999



Elegant Textiles                               Elegant Textiles Inc              Elite Fabrics
1721 Trinity St                                c/o General Business Credit       220 E 11th St
Los Angeles, CA 90015-3714                     110 E 9th St Ste A-1126           Los Angeles, CA 90015-1713
                                               Los Angeles, CA 90079-2154
               Case 2:17-bk-21275-ER           Doc 150 Filed 01/19/21 Entered 01/19/21 13:40:33 Desc
Euler Hermes N. A. Agent for City Textile In    Euler
                                                 Main Hermes N. A. Agent forPage
                                                         Document            Harper 6Homes
                                                                                       of 8 Euler Hermes N. A. agent for san louis
800 Red Brook Blvd.                             800 Red Brook Blvd                             800 Red Brook Blvd.
Owings Mills, MD 21117-5173                     Owins Mills, MD 21117-5173                     Owings Mills, MD 21117-5173



Euler Hermes N. A. agents for Bella Textiles    Euler Hermes N.A. agent for Romex              Euler Hermes North America
800 Red Brook Blvd.                             800 Red Brook Blvd.                            Insurance Company
Owings Mills, MD 21117-5173                     Owings Mills, MD 21117-5173                    Assignee of Basic Textile Inc
                                                                                               800 Red Brook Boulevard
                                                                                               Owings Mills MD 21117-5189

FRANCHISE TAX BOARD                             Fabric Selection Inc                           Fashion Principles Inc
BANKRUPTCY SECTION MS A340                      800 E 14th St                                  dba Harmony trim
PO BOX 2952                                     Los Angeles, CA 90021-2116                     1731 East 3rd Street
SACRAMENTO CA 95812-2952                                                                       Los Angeles CA 90033


FedEx Corporate Services, Inc.                  Fedex                                          GBY Corp
Attn: Revenue Recovery/Bankruptcy               POB 7221                                       2301 E 38th St
3965 Airways Blvd. Module G.,3rd Floor          Pasadena, CA 91109-7321                        Vernon, CA 90058-1626
Memphis, TN 38116-5017


GIO Print                                       Gold Textiles Inc                              Great Wall Textile
2548 E 53rd St                                  1101 E 18th St                                 2150 E 10th St
Huntington Park, CA 90255-2505                  Los Angeles, CA 90021-3009                     Los Angeles, CA 90021-2801



Happy Trim                                      (p)FASHION PRINCIPLES INC DBA HARMONY          Hermozo Textile
600 E Washington Blvd #N1                       1731 E 23RD ST                                 2824 E 12th St
Los Angeles, CA 90015-3743                      LOS ANGELES CA 90058-1012                      Los Angeles, CA 90023-3622



(p)INTERNAL REVENUE SERVICE                     IT More                                        Imprint Textile Inc
CENTRALIZED INSOLVENCY OPERATIONS               POB 76645                                      2751 S Alameda St
PO BOX 7346                                     Los Angeles, CA 90076-0645                     Los Angeles, CA 90058-1311
PHILADELPHIA PA 19101-7346


Italian Fabric                                  Italian Fabrics Inc.                           J BAND SEWING
4768 S Alameda St                               Coface North America Insurance Company         1240 S MAIN ST #12
Los Angeles, CA 90058-2015                      650 College Road East, Suite 2005              LOS ANGELES CA 90015-2550
                                                Princeton, NJ 08540-6779


J Band                                          JAMISON CALIFORNIA MARKET CENTER LP            JM Story Inc
1240 S Main St #512                             110 E 9TH ST #A727                             1771 E 46th St
Los Angeles, CA 90015-2585                      LOS ANGELES, CA 90079-1727                     Los Angeles, CA 90058-1930



JOA JK INC                                      KBR Global Inc                                 Kenny Hwang
415 E 32ND STREET                               955 S Slauson Ave                              c/o Dumms & Kim APC
LOS ANGELES CA 90011-1921                       Los Angeles, CA 90011                          3435 Wilshire Blvd Ste 990
                                                                                               Los Angeles CA 90010-1998
                 Case 2:17-bk-21275-ER   Doc 150 Filed 01/19/21 Entered 01/19/21 13:40:33        Desc
Kennygi                                   Landmark Freight
                                           Main Document    Page 7 of 8     Lavitex Inc
1620 E 25th St                            2129 Homewood PL                  c/o Prime Business Credit
Los Angeles, CA 90011-1816                Fullerton, CA 92833-1202          2268 E 15th St
                                                                            Los Angeles, CA 90021-2840


Maxx Fabric                               Midthrust                         Monopoly Textile
784 E 14th Place                          830 E 14th St                     2820 E 12th
Los Angeles, CA 90021-2118                Los Angeles, CA 90021             Los Angeles, CA 90023-3622



Mr. Print                                 NSS Fabric Inc                    Neo Zipper
1740 E 58th Place                         934 S Wall St                     600 E Washington Blvd #E 14
Los Angeles, CA 90001                     Los Angeles, CA 90015-1810        Los Angeles, CA 90015-3746



New Commercial Capital, Inc.              New Fabric                        New York Overnight
Coface North America Insurance Company    831 Crocker St                    1643 1/2 Westwood Blvd
650 College Road East, Suite 2005         Los Angeles, CA 90021-1807        Los Angeles, CA 90024-5603
Princeton, NJ 08540-6779


Nobel textile                             Oxford International Inc          Paramount Textiles
721 A East 9th St                         825 E 14th PL                     935 E 12th St
Los Angeles, CA 90021-1852                Los Angeles, CA 90021-2119        Los Angeles, CA 90021-2201



Pinehill Inc                              Pinnacle Thread & Supply          R C International
1854 E 22nd St                            777 S Standford Ave               3001 S Main St
Los Angeles, CA 90058-1034                Los Angeles, CA 90021-1421        Los Angeles, CA 90007-3826



RL Confeciones SA                         ROSAS FABRIC                      RYU Law Firm
DE CV 5 De Mayo #403                      1242 SANTEE STREET                5900 Wilshire Blvd Ste 2250
Col La Cruz                               LOS ANGELES CA 90015-2678         Los Angeles, CA 90036-5025
Chignautla Puebla, MX 73950


Red Tex Inc                               Redcarpet Textile                 Regency Fabrics
796 E 14th Place                          2111 E Anderson St                1016 E 14th Place
Los Angeles, CA 90021-2118                Vernon, CA 90058-3450             Los Angeles, CA 90021-2601



Robina Inc                                Romex Textiles Inc                S & H Design Inc
DBA SNS Labels                            785 E. 14th Place                 2440 S Main
600 E Washington Blvd #E-1                Los Angeles, CA 90021-2117        Los Angeles, CA 90007-2726
Los Angeles, CA 90015-3761


SH    K International Inc                 SAM Tex                           SPS COMMERCE
DBA   S H K Fabrics                       418 E 18th St                     333 SOUTH SEVENTH ST #1000
784   S Crocker St Ste A                  Los Angeles, CA 90021             MINNEAPOLIS MN 55402-2421
Los   Angeles, CA 90021-1425
               Case 2:17-bk-21275-ER   Doc 150 Filed 01/19/21 Entered 01/19/21 13:40:33               Desc
SYC Fabric Inc                          San LouisDocument
                                         Main     Textile Page 8 of 8     Senal Inc
315 W 38th St                           2828 E 12th St #103                   233 E 33rd St
Los Angeles, CA 90037-1407              Los Angeles, CA 90023-3622            Los Angeles, CA 90011



Seventeen Printing                      Sewing Collection                     Shad Textiles Inc
1617 E. Adams Blvd                      3113 E 26th St                        738 E 18th St
Los Angeles, CA 90011-2204              Vernon, CA 90058-8006                 Los Angeles, CA 90021-3004



Shad Textiles Inc                       Starlight Textile International Inc   Stone Party
PO Box 3933                             771 E 9th St                          4157 S Main St
Beverly Hills CA 90212-0933             Los Angeles, CA 90021-1839            Los Angeles, CA 90037-2235



Sublination Design Inc                  TI AMERICA                            Textillary
3000 E 11th St #4 A & B                 3435 WILSHIRE BL #2240                1710 S Hooper Ave
Los Angeles, CA 90023-3634              LOS ANGELES CA 90010-2008             Los Angeles, CA 90021-3112



The Insurance Company of the            Tho Tho                               Top Trim
State of Pennsylvania                   1025 E 18th St #A                     1458 S San Pedro St #141
c/o Diamond McCarthy LLP                Los Angeles, CA 90021-3084            Los Angeles, CA 90015-3148
489 Fifth Avenue, 21st Floor
New York, NY 10017-6123

Traban USA Inc                         Robert Omidi                           i Print Textiles Inc.
910 E. Jefferson Blvd                  Nobel Textile Inc                      Coface North America Insurance Company
Los Angeles, CA 90011-2531             721 East 9th St                        650 College Road East, Suite 2005
                                       Los Angeles, CA 90021-1852             Princeton, NJ 08540-6779


Universal Elastic & Garmet Supply       Vega Textile                          XL Fabrics
2200 S Alameda St                       2751 S Alameda St                     1510 Griffith Ave
Los Angeles, CA 90058-1308              Los Angeles, CA 90058-1311            Los Angeles, CA 90021-2128
